DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 3/21/2020.  Claims 14-26 are currently pending.

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted on 3/21/2020 and 6/9/2021 have been considered by the examiner.
	
Drawings
3.	The drawings that were filed on 3/21/2020 have been considered by the examiner.
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference number 12 is not in the specification (Figure 2). It appears “measure value detection 11” in the specification (Page 7, Line 35) should read as ─measure value detection 12.─
5.	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
6.	The disclosure is objected to because of the following informalities:
It appears reference number 19 is not displayed in the drawings (Page 8, Line 15).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations in Claims 14, 19-20, and 24 are: 
“Cooling unit” (Claim 14)
“Protection unit” (Claims 14 and 19)
“Evaluation unit” (Claim 20)
“Filter unit” (Claim 24)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.	Claims 14-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The disclosure does not describe the claimed functions in Claims 14, 19-20, and 24 of “a cooling unit connected to said tank,” “a protection unit connected to said measuring sensor and configured for receiving and converting the time-triggered vibration measured values into frequency-triggered vibration values,” “in addition to an evaluation unit, to check received data for an existence of a fault criterion by using a previously known logic,” and “a filter unit to filter the frequency-triggered vibration values and to suppress vibration values of predetermined frequency ranges.” Any claim not specifically mentioned has been included based on its dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Any claim not specifically mentioned has been included based on its dependency.
11.	Claim 14 limitations “a cooling unit connected to said tank,” and “a protection unit connected to said measuring sensor and configured for receiving and converting the time-triggered vibration measured values into frequency-triggered vibration values” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The cooling unit and protection unit, under broadest reasonable interpretation, are being interpreted as a processor with software.
12.	 Claim 19 limitation “using the protection unit to convert the time-triggered vibration measured values into frequency-triggered vibration values” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The protection unit, under broadest reasonable interpretation, is being interpreted as a processor with software.
13.	 Claim 20 limitation “an evaluation unit, to check received data for an existence of a fault criterion by using a previously known logic” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The evaluation unit, under broadest reasonable interpretation, is being interpreted as a processor with software.
14.	Claim 24 limitation “a filter unit to filter the frequency-triggered vibration values and to suppress vibration values of predetermined frequency ranges” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The filter unit, under broadest reasonable interpretation, is being interpreted as a processor with software. 
15.	Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	Claims 14-19, 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hedeen (US 20020139191 A1) in view of Rodriguez (EP 1786083 A1).
20.	Regarding Claim 14, Hedeen teaches an electrical device for connection to a high-voltage supply system, the electrical device comprising (Hedeen: [0002] and [0020] "The present invention relates generally to systems and methods for condition-based monitoring of machines. More specifically, the present invention pertains to the condition-based monitoring of bearing assemblies [detecting fault of component of electrical device]."  Also, "Fault frequencies typically encompass a range of harmonics, e.g., the first 10 or so harmonics of the machinery fundamental rotation speed. For a typical 4-pole electric motor running at around 1800 rpm, the fault frequencies can be expected to lie below 400 Hz."): 
A measuring sensor for detecting vibrations of said pump and providing time- triggered vibration measured values (Hedeen: [0007] "The system generally includes a sensor, such as an accelerometer or vibration sensor [detecting vibrations of component], placed in proximity to the bearing assembly. The sensor generates a signal indicative of an amplitude and frequency of the vibrational movement of the bearing assembly. A processor, in communication with the sensor, receives the signals generated by the sensor [obtaining time triggered vibration measured values], and generates spectral data representative of the vibrational movement of the bearing assembly with respect to the amplitude and frequency of the bearing vibrational movement." Note that a skilled practitioner would recognize that the vibration sensor measured data has an implicit element of time.); 
And a protection unit connected to said measuring sensor and configured for receiving and converting the time-triggered vibration measured values into frequency-triggered vibration values (Hedeen: [0007] and [0018] "A processor, in communication with the sensor, receives the signals generated by the sensor, and generates spectral data representative of the vibrational movement of the bearing assembly with respect to the amplitude and frequency of the bearing vibrational movement."  Also, "The sensor 13 is integrated with a processor 14 [protection unit], which receives the signal from the sensor 13 [transmit time triggered vibration measured values] and converts the signal into spectral data [convert into frequency triggered vibration values] illustrative of the vibrational movement of the bearing assembly." Note that a skilled practitioner would recognize that the measured data with the implicit element of time is then converted into the frequency domain.), 
Said protection unit analyzing the frequency- triggered vibration values for an existence of a fault criterion by using previously determined logic (Hedeen: [0028] and [0033] "The processor, using the fault mask data and the amplitude threshold, is programmed to implement an algorithm for identifying "significant peaks" from the spectrum to be analyzed for evaluation of the condition [analyze frequency triggered vibration values] of the bearing assembly."  Also, "The significant peaks are then compared to the fault mask and matched to the predetermined frequencies (fault frequencies), in step or means 25 and 26 respectively. If a peak matches a predetermined frequency indicative of a bearing fault feature, the fault feature will be associated with the significant peak and the set of significant fault feature peaks will be analyzed [analyze for existence of fault criterion] to determine the condition of the bearing. More specifically, if a significant peak fall within a predetermined frequency range within which a fault frequency is expected to fall, then the peak will be analyzed for evaluation of the bearing assembly."), 
And said protection unit configured to generate a warning signal upon determining a fault criterion (Hedeen: [0017] and [Claim 1] "The sensor 13 is capable of generating a signal [trigger warning signal] that is indicative of the vibrational movement of the bearing assembly."  Also, "Said processor comparing said spectral data and the amplitude threshold for said predetermined frequency, determining whether the data exceeds said amplitude threshold [upon existence of fault criterion] and generating a signal [trigger warning signal] indicative of the condition of the bearing assembly.").  
	Hedeen fails to explicitly teach a fluid-tight tank to be filled with an insulating fluid; a core disposed in said tank and a winding partially enclosing said core; a cooling unit connected to said tank; a pump for circulating the insulating fluid of said tank through said cooling unit.
	However, in the same field of endeavor, Rodriguez teaches an electrical device for connection to a high-voltage supply system, the electrical device comprising (Rodriguez: [0001] "The present invention relates to a method and a system for monitoring power transformers, intended to detect incipient failures in a transformer."):
A fluid-tight tank to be filled with an insulating fluid (Rodriguez: [0003] and [0021] "The mathematical models comprise a thermal model, a vibration model and a model of moisture in the oil [insulating fluid]."  Also, "For this purpose, the model determines the vibrations of the transformer tank [fluid tight tank] which correspond to the operating conditions at any given moment."); 
A core disposed in said tank and a winding partially enclosing said core (Rodriguez: [0032] "For the calculation of the tank vibration, the model takes into account the forces which give rise to vibrations inside the transformer (vibrations of the core [core in tank] and vibrations of the windings [winding in core]), as well as the composition of these vibrations and their transmission to the tank. The treatment of all the vibrations is carried out in the frequency domain."); 
A cooling unit connected to said tank; a pump for circulating the insulating fluid of said tank through said cooling unit (Rodriguez: [0013] and [0036] "This system allows a choice between a basic version which includes the measurement of a few variables (the temperatures of the upper and lower part of the oil, the ambient temperature, the concentration of hydrogen in the oil, the voltages and currents in a single phase, the position of the tap changer, and the leakage current of the terminal bushings) and other more complete versions, in which variables are measured like the moisture in the oil, the speed of the oil in the cooling circuit [cooling unit connected to tank], the operating hours of the pumps [pump for circulating fluid] and fans, currents and voltages in the three phases, etc."  Also, "The vibrations produced by the oil circulation pumps [pump for circulating fluid] and by the fans affect the vibrations in the tank, for this reason, in the case of transformers which have several pumps or fans that are connected or disconnected independently of each other, there will be as many models as there are cooling combinations.");
And a measuring sensor for detecting vibrations of said pump and providing time- triggered vibration measured values (Rodriguez: [0031] and [0097] "For this purpose, the model determines the vibrations of the transformer tank which correspond to the operating conditions at any given moment [time triggered values]. These vibrations are measured by means of accelerometers installed in the tank."  Also, "The invention comprises a monitoring subsystem based on behavior models, which calculate the value of certain output variables from input variables which are measured by the sensors installed in the transformer. In some cases, as mentioned above, to use the sensor readings as inputs to the models it is necessary to subject them to a certain processing. At the same time, the output variable is also measured, this measured value being constantly compared with the calculated value." Note that Rodriguez teaches detecting vibrations at moments in time to provide the time triggered measured values.).
Hedeen and Rodriguez are considered to be analogous to the claim invention because they are in the same field of condition monitoring for machines.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hedeen to incorporate the teachings of Rodriguez to detect vibrations in pumps to determine fault criterion because it provides the benefit of fault detection for parts in machines, which provides the additional benefit of increased life and reliability of the machine parts.
21.	Regarding Claim 15, Hedeen and Rodriguez remains as applied above in Claim 14, and further, Hedeen teaches a display unit connected to said protection unit (Hedeen: [0018] "The processor 14 [protection unit and display unit] may be a typical personal computer and monitor having sufficient memory capacity, and is programmed to display [comprises a display] a spectrum, and to interpret and analyze spectral data.").  
22.	Regarding Claim 16, Hedeen and Rodriguez remains as applied above in Claim 14, and further, Hedeen teaches said measuring sensor is an acceleration sensor… (Hedeen: [0007] "The system generally includes a sensor, such as an accelerometer [measuring sensor is acceleration sensor] or vibration sensor, placed in proximity to the bearing assembly.").
	Hedeen fails to explicitly teach an acceleration sensor attached to said pump.
	However, in the same field of endeavor, Rodriguez teaches an acceleration sensor attached to said pump (Rodriguez: [0031] and [0036] "For this purpose, the model determines the vibrations of the transformer tank which correspond to the operating conditions at any given moment. These vibrations are measured by means of accelerometers [measuring sensor is acceleration sensor] installed in the tank."  Also, "The vibrations produced by the oil circulation pumps and by the fans affect the vibrations in the tank, for this reason, in the case of transformers which have several pumps or fans that are connected or disconnected independently of each other, there will be as many models as there are cooling combinations. The models for different types of cooling only differ from each other in the values of their parameters.").
Hedeen and Rodriguez are considered to be analogous to the claim invention because they are in the same field of condition monitoring for machines.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hedeen to incorporate the teachings of Rodriguez to detect vibrations in pumps to determine fault criterion because it provides the benefit of fault detection for parts in machines, which provides the additional benefit of increased life and reliability of the machine parts.
23.	Regarding Claim 17, Hedeen and Rodriguez remains as applied above in Claim 16, and further, Rodriguez teaches said measuring sensor is a piezo element (Rodriguez: [0086] "The system incorporates diverse pre-conditioning units to appropriately treat the signals obtained by the sensors. In short there is a unit (10) which serves to transform the charge output of the piezoelectric accelerometers (7) [measuring element is piezo element] used into a voltage output.").  
24.	Regarding Claim 18, Hedeen and Rodriguez remains as applied above in Claim 14.
Hedeen fails to explicitly teach the electrical device is a railway transformer.  However, Hedeen does teach detecting the faults in machines for locomotives and transportation, which would include a railway transformer (Hedeen: [0002] and [0003] "The present invention relates generally to systems and methods for condition-based monitoring of machines. More specifically, the present invention pertains to the condition-based monitoring of bearing assemblies."  Also, "In conducting a condition-based maintenance (CBM) program for machines, such as transportation machines of locomotives [railway transformer] or other mobile assets, a single analyst using physical evaluation and a knowledge base or database can make a decision on the relative health of various components of the machine.")
	Additionally, Rodriguez teaches the electrical device is a railway transformer (Rodriguez: [0001] "The present invention relates to a method and a system for monitoring power transformers [railway transformer], intended to detect incipient failures in a transformer. For this purpose, only sensors external to the transformer are used, or sensors that can be installed without needing to untank the transformer.")
Hedeen and Rodriguez are considered to be analogous to the claim invention because they are in the same field of condition monitoring for machines.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hedeen to incorporate the teachings of Rodriguez to determine the fault detection for a railway transformer because it provides the benefit of including different machines and parts that are able to detect a fault that can be for different users.  The benefit can increase the life and reliability of the different types of machine parts.
25.	Regarding Claim 19, Hedeen teaches a method for detecting a fault of a component of an electrical device, the method comprising the following steps (Hedeen: [0002] and [0020] "The present invention relates generally to systems and methods for condition-based monitoring of machines. More specifically, the present invention pertains to the condition-based monitoring of bearing assemblies [detecting fault of component of electrical device]."  Also, "Fault frequencies typically encompass a range of harmonics, e.g., the first 10 or so harmonics of the machinery fundamental rotation speed. For a typical 4-pole electric motor running at around 1800 rpm, the fault frequencies can be expected to lie below 400 Hz."):
Detecting vibrations of the component to be monitored while obtaining time- triggered vibration measured values (Hedeen: [0007] "The system generally includes a sensor, such as an accelerometer or vibration sensor [detecting vibrations of component], placed in proximity to the bearing assembly. The sensor generates a signal indicative of an amplitude and frequency of the vibrational movement of the bearing assembly. A processor, in communication with the sensor, receives the signals generated by the sensor [obtaining time triggered vibration measured values], and generates spectral data representative of the vibrational movement of the bearing assembly with respect to the amplitude and frequency of the bearing vibrational movement." Note that a skilled practitioner would recognize that the vibration sensor measured data has an implicit element of time.);
Transmitting the time-triggered vibration measured values to a protection unit of the electrical device; using the protection unit to convert the time-triggered vibration measured values into frequency-triggered vibration values (Hedeen: [0007] and [0018] "A processor, in communication with the sensor, receives the signals generated by the sensor, and generates spectral data representative of the vibrational movement of the bearing assembly with respect to the amplitude and frequency of the bearing vibrational movement."  Also, "The sensor 13 is integrated with a processor 14 [protection unit], which receives the signal from the sensor 13 [transmit time triggered vibration measured values] and converts the signal into spectral data [convert into frequency triggered vibration values] illustrative of the vibrational movement of the bearing assembly." Note that a skilled practitioner would recognize that the measured data with the implicit element of time is then converted into the frequency domain.);
Using the protection unit to analyze the frequency-triggered vibration values for an existence of a fault criterion by using logic (Hedeen: [0028] and [0033] "The processor, using the fault mask data and the amplitude threshold, is programmed to implement an algorithm for identifying "significant peaks" from the spectrum to be analyzed for evaluation of the condition [analyze frequency triggered vibration values] of the bearing assembly."  Also, "The significant peaks are then compared to the fault mask and matched to the predetermined frequencies (fault frequencies), in step or means 25 and 26 respectively. If a peak matches a predetermined frequency indicative of a bearing fault feature, the fault feature will be associated with the significant peak and the set of significant fault feature peaks will be analyzed [analyze for existence of fault criterion] to determine the condition of the bearing. More specifically, if a significant peak fall within a predetermined frequency range within which a fault frequency is expected to fall, then the peak will be analyzed for evaluation of the bearing assembly.");
And using the protection unit to trigger a warning signal upon an existence of a fault criterion (Hedeen: [0017] and [Claim 1] "The sensor 13 is capable of generating a signal [trigger warning signal] that is indicative of the vibrational movement of the bearing assembly."  Also, "Said processor comparing said spectral data and the amplitude threshold for said predetermined frequency, determining whether the data exceeds said amplitude threshold [upon existence of fault criterion] and generating a signal [trigger warning signal] indicative of the condition of the bearing assembly.").  
Hedeen fails to explicitly teach time-triggered vibration measured values. However, a skilled practitioner would recognize that the vibration sensor measured data has an implicit element of time.
Additionally, in the same field of endeavor, Rodriguez teaches time-triggered vibration measured values (Rodriguez: [0031] and [0097] "For this purpose, the model determines the vibrations of the transformer tank which correspond to the operating conditions at any given moment [time triggered values]. These vibrations are measured by means of accelerometers installed in the tank."  Also, "The invention comprises a monitoring subsystem based on behavior models, which calculate the value of certain output variables from input variables which are measured by the sensors installed in the transformer. In some cases, as mentioned above, to use the sensor readings as inputs to the models it is necessary to subject them to a certain processing. At the same time, the output variable is also measured, this measured value being constantly compared with the calculated value." Note that Rodriguez teaches detecting vibrations at moments in time to provide the time triggered measured values.).
Hedeen and Rodriguez are considered to be analogous to the claim invention because they are in the same field of condition monitoring for machines.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hedeen to incorporate the teachings of Rodriguez to detect vibrations in pumps to determine fault criterion because it provides the benefit of fault detection for parts in machines, which provides the additional benefit of increased life and reliability of the machine parts.
26.	Regarding Claim 22, Hedeen and Rodriguez remains as applied above in Claim 19, and further, Hedeen teaches analyzing the frequency-triggered vibration values for an existence of a plurality of fault criteria being respectively associated with a particular hazard level (Hedeen: [0009], [0019], and [0033] "Frequencies at which amplitudes exceed the predetermined minimum amplitude threshold [associated with particular hazard level] and are within a predetermined frequency range for respective fault frequencies are compared to the amplitude threshold in order to evaluate the overall condition [analyze for existence of a fault] of the bearing assembly [analyzing frequency triggered vibration values]."  Also, "A description of the operation of these components and the system is provided below. In operation of the present invention, spectral data obtained from an operating bearing assembly 12 is compared to data stored within a database 15 that is representative of vibrational movement of a selected population of bearing assemblies 12. The processor accesses the database 15 that includes a "fault mask" having discrete predetermined frequencies that are characteristic of bearing faults."  Also, "The significant peaks are then compared to the fault mask and matched to the predetermined frequencies (fault frequencies), in step or means 25 and 26 respectively. If a peak matches a predetermined frequency indicative of a bearing fault feature, the fault feature will be associated with the significant peak and the set of significant fault feature peaks will be analyzed to determine the condition of the bearing.").  
27.	Regarding Claim 24, Hedeen and Rodriguez remains as applied above in Claim 19, and further, Hedeen teaches using a filter unit to filter the frequency-triggered vibration values and to suppress vibration values of predetermined frequency ranges (Hedeen: [0009] and [0034] "Frequencies at which amplitudes exceed the predetermined minimum amplitude threshold and are within a predetermined frequency range [suppress vibration values of predetermined frequency ranges] for respective fault frequencies are compared to the amplitude threshold in order to evaluate the overall condition of the bearing assembly."  Also, "Because typical rotating machinery produces vibration from other sources in a given range, a process known as high frequency demodulation is generally employed to extract a vibration spectrum in this range containing solely or primarily bearing faults [filter frequency triggered vibration values]. The signal is also frequency transposed to a lower frequency range indicative of bearing fault frequencies. These procedures are well known to those skilled in the art, and automated by available vibrational analytical instruments.").  
28.	Regarding Claim 26, Hedeen and Rodriguez remains as applied above in Claim 19.
	Hedeen fails to explicitly teach providing a railway transformer as the electrical device.  However, Hedeen does teach detecting the faults in machines for locomotives and transportation, which would include a railway transformer (Hedeen: [0002] and [0003] "The present invention relates generally to systems and methods for condition-based monitoring of machines. More specifically, the present invention pertains to the condition-based monitoring of bearing assemblies."  Also, "In conducting a condition-based maintenance (CBM) program for machines, such as transportation machines of locomotives [railway transformer] or other mobile assets, a single analyst using physical evaluation and a knowledge base or database can make a decision on the relative health of various components of the machine.")
	Additionally, Rodriguez teaches providing a railway transformer as the electrical device (Rodriguez: [0001] "The present invention relates to a method and a system for monitoring power transformers [railway transformer], intended to detect incipient failures in a transformer. For this purpose, only sensors external to the transformer are used, or sensors that can be installed without needing to untank the transformer.")
Hedeen and Rodriguez are considered to be analogous to the claim invention because they are in the same field of condition monitoring for machines.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hedeen to incorporate the teachings of Rodriguez to determine the fault detection for a railway transformer because it provides the benefit of including different machines and parts that are able to detect a fault that can be for different users.  The benefit can increase the life and reliability of the different types of machine parts.
29.	Claims 20-21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hedeen (US 20020139191 A1), in view of Rodriguez (EP 1786083 A1), and in further view of Gao (US 20150160101 A1).
30.	Regarding Claim 20, Hedeen and Burgos Dias remains as applied above in Claim 19, and further, Hedeen teaches transmitting the time-triggered vibration measured values or the frequency- triggered vibration values over a wireless connection… (Hedeen: [0008] "A database, in communication with the processor, comprises data representative of a predetermined amplitude threshold for at least one bearing fault, and at least one predetermined frequency (also referred to as a "fault frequency"), wherein each frequency is characteristic of at least one bearing fault."); 
…An evaluation unit, to check received data for an existence of a fault criterion by using a previously known logic (Hedeen: [0018] and [0019] "The processor 14 provides access to a database 15 for the analysis of the spectral data by a processing means 16."  Also, "In operation of the present invention, spectral data obtained from an operating bearing assembly 12 is compared [check received data for existence of fault criterion] to data stored within a database 15 that is representative of vibrational movement of a selected population of bearing assemblies 12. The processor accesses the database 15 [using previously known logic] that includes a "fault mask" having discrete predetermined frequencies that are characteristic of bearing faults."); 
And generating a… warning signal upon an existence of a fault criterion (Hedeen: [0017] and [Claim 1] "The sensor 13 is capable of generating a signal [generate warning signal] that is indicative of the vibrational movement of the bearing assembly."  Also, "Said processor comparing said spectral data and the amplitude threshold for said predetermined frequency, determining whether the data exceeds said amplitude threshold [upon existence of fault criterion] and generating a signal [generate warning signal] indicative of the condition of the bearing assembly."). 
Hedeen and Rodriguez fails to explicitly teach transmitting the time-triggered vibration measured values or the frequency- triggered vibration values over a wireless connection to a cloud server (Gao: [0031] and [0087] "The sensor data collection unit 130 may include one or more electronic devices, electronic circuitry, electric wires, storage memory, a processor, wired or wireless transceivers [wireless connection], or any other electric devices (not shown) to acquire and store collected sensor data, or to communicate the collected sensor data [vibration measured values] to a processing unit 140. The data processing unit 140 may be a computer server, personal computer, laptop, notebook, tablet, smart phone, cloud of servers [to cloud server], or combination thereof."  Also, "The data collection medium 1740 includes one or more memory devices to temporarily store measured data and/or communication means for communicating the measured data to the processing unit 140. The communication means include, for example, a transmission interface, wireless transmitters, wiring, and/or any other devices or circuitry for data transmission."); 
Using the cloud server, in addition to an evaluation unit, to check received data for an existence of a fault criterion by using a previously known logic (Gao: [0030] and [0108] "Sensor-based, real-time, condition monitoring and health diagnosis techniques enable early fault detection to avoid sudden catastrophic damage of drilling rig machinery like Top Drives, Drawworks, Mud Pumps, Electric Motor/generators, air compressors, centrifuges, centrifuge pumps, or any other mechanical systems."  Also, "The condition of the drilling rig, the top drive, or any other monitored system, is then sent to a historical data database for storing/archiving. A prognosis module 2340, receives previously stored condition related information of the monitored system, e.g., top drive, drilling rig, or any other system, from the historical data database 2310. The prognosis module 2340 may also receive current condition related information from the diagnosis processing unit 2330. The prognosis module 2340 applies prognosis model(s) known in the art, such as knowledge base models [using previously known logic], data driven models, or physical models, to the received condition related information to predict [check received data for existence of fault criterion], when in time, the equipment or system may most likely fail.”); 
And generating a cloud warning signal upon an existence of a fault criterion (Gao: [0045] "Condition reporting at 370 [upon existence of a fault criterion], may include initiating an alarm signal [generate warning signal], displaying a message on a screen or display device, playing an audio message, communicating information related to the condition to another device or system, or the like.").  
Hedeen, Rodriguez, and Gao are considered to be analogous to the claim invention because they are in the same field of condition monitoring for machines.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hedeen and Rodriguez to incorporate the teachings of Gao to wirelessly transmit vibration values to a cloud server because it provides the benefit of fault detection for parts in machines to provide the additional benefit of increasing the life and reliability of the machine parts.
31.	Regarding Claim 21, Hedeen, Rodriguez, and Gao remains as applied above in Claim 20, and further, Hedeen teaches transmitting the… warning signal back to the protection unit (Hedeen: [0017] and [0018] "The sensor 13 is capable of generating a signal [generate warning signal] that is indicative of the vibrational movement of the bearing assembly."  Also, "The processor 14 may also include networking capabilities to receive [transmit back to protection unit] or transmit data to remote locations as necessary. The processor 14 provides access to a database 15 for the analysis of the spectral data [to generate warning] by a processing means 16."). 
	Hedeen fails to explicitly teach the cloud warning signal.
	However, in the same field of endeavor, Gao teaches the cloud warning signal (Gao: [0098] and [0108] "The apparatus also includes Input/output interface 2030 and a communications interface to receive and transmit data to other electronic devices. The device may also include a display unit to display content associated with the alarm for example."  Also, "The diagnosis processing unit 2330 analyzes the acquired/received sensor data using one or more of the methods, for defect diagnosis, described above... The diagnosis processing unit 2330 and the maintenance module 2350 may communicate and report information to a Human Machine Interface (HMI) 2360. The reported information relates for example to equipment condition, planned maintenance, or any other information relevant to the monitoring of the equipment.").
Hedeen, Rodriguez, and Gao are considered to be analogous to the claim invention because they are in the same field of condition monitoring for machines.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hedeen and Rodriguez to incorporate the teachings of Gao to wirelessly transmit vibration values to a cloud server and generate a signal because it provides the benefit of fault detection for parts in machines to provide the additional benefit of increasing the awareness for the operators monitoring the machines in order to provide proper and timely maintenance to increase the life and reliability of the machine parts.
32.	Regarding Claim 23, Hedeen and Burgos Dias remains as applied above in Claim 19.
	Hedeen and Rodriguez fails to explicitly teach transmitting the warning signal to a display unit configured for an optical depiction of a respective fault.
	However, in the same field of endeavor, Gao teaches transmitting the warning signal to a display unit configured for an optical depiction of a respective fault (Gao: [0045] "The condition of the bearing is then reported at block 370, and the wavelet-based multi- scale enveloping order spectrogram process is then repeated again. Condition reporting at 370, may include initiating an alarm signal [transmit warning signal], displaying a message on a screen or display device [optical depiction of fault on display unit], playing an audio message, communicating information related to the condition to another device or system, or the like.").
Hedeen, Rodriguez, and Gao are considered to be analogous to the claim invention because they are in the same field of condition monitoring for machines.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hedeen and Rodriguez to incorporate the teachings of Gao to wirelessly transmit vibration values to a cloud server and generate a signal because it provides the benefit of fault detection for parts in machines to provide the additional benefit of increasing the awareness for the operators monitoring the machines in order to provide proper and timely maintenance to increase the life and reliability of the machine parts.
33.	Regarding Claim 25, Hedeen and Burgos Dias remains as applied above in Claim 19.
Hedeen fails to explicitly teach providing a pump as the component. However, Hedeen does teach a bearing assembly, which a skilled practitioner would recognizes that bearings are included in pumps (Hedeen: [0019] "A description of the operation of these components and the system is provided below. In operation of the present invention, spectral data obtained from an operating bearing assembly 12 is compared to data stored within a database 15 that is representative of vibrational movement of a selected population of bearing assemblies 12."). 
	Additionally, in the same field of endeavor, Gao teaches providing a pump as the component (Gao: [0030] and [0035] "Sensor-based, real-time, condition monitoring and health diagnosis techniques enable early fault detection to avoid sudden catastrophic damage of drilling rig machinery like Top Drives, Drawworks, Mud Pumps [pump is component], Electric Motor/generators, air compressors, centrifuges, centrifuge pumps, or any other mechanical systems."  Also, "Measurements of vibration signals are herein employed for the health monitoring of bearings in drilling rigs and other mechanical systems.").
Hedeen, Rodriguez, and Gao are considered to be analogous to the claim invention because they are in the same field of condition monitoring for machines.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hedeen and Rodriguez to incorporate the teachings of Gao to monitor a pump because it provides the benefit of including different machines and parts that are able to detect a fault that can be for different users.  The benefit can increase the life and reliability of the different types of machine parts.

Prior Art
34.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Mian (US 20160207552 A1)
O’Keefe (US 6446027 B1)
Ooe (US 20150057956 A1)
Rank (US 20150039250 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663